UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
KAREN KURATNICK,

)
)
Plaintiff, ) Case No. 4:19-CV-01169-JCH
Vs. )
)
VOGLER & ASSOCIATES, LLC, )
)
)

Defendant.
DEFENDANT'S ANSWER TO PLAINTIFF'S COMPLAINT

COMES NOW Defendant, by and through its attorney, and for its response to Plaintiff's
Complaint, states as follows:

1. Defendant admits the statements and allegations contained in paragraph 1 of
Plaintiff's Complaint.

2. Defendant admits the statements and allegations contained in paragraph 2 of
Plaintiffs Complaint.

3. Defendant denies the statements and allegations contained in paragraph 3 of

Plaintiff's Complaint.

4, Defendant denies the statements and allegations contained in paragraph 4 of
Plaintiff's Complaint.
5. Defendant denies the statements and allegations contained in paragraph 5 of

Plaintiffs Complaint.

6. Defendant denies the statements and allegations contained in paragraph 6 of
Plaintiff's Complaint.

7. Plaintiff can neither admit nor deny the statements and allegations contained in
paragraph 7 of Plaintiffs Complaint, and therefore, denies same.

8. Plaintiff can neither admit nor deny the statements and allegations contained in
paragraph 8 of Plaintiff's Complaint, and therefore, denies same.

9. Defendant denies the statements and allegations contained in paragraph 9 of
Plaintiff's Complaint.

10. Defendant denies the statements and allegations contained in paragraph 10 of

Plaintiffs Complaint.
11, Defendant denies the statements and allegations contained in paragraph 11 of
Plaintiff's Complaint.

12. Defendant denies the statements and allegations contained in paragraph 12 of
Plaintiff's Complaint.

13. Defendant denies the statements and allegations contained in paragraph 13 of
Plaintiff's Complaint.

14. Defendant denies the statements and allegations contained in paragraph 14 of
Plaintiffs Complaint.

15, Defendant denies the statements and allegations contained in paragraph 15 of
Plaintiff's Complaint.

16. Defendant denies the statements and allegations contained in paragraph 16 of
Plaintiff's Complaint.

17. Defendant denies the statements and allegations contained in paragraph 17 of
Plaintiff's Complaint.

18. Defendant denies the statements and allegations contained in paragraph 18 of
Plaintiff's Complaint.

19. Defendant denies the statements and allegations contained in paragraph 19 of
Plaintiffs Complaint.

20. Defendant denies the statements and allegations contained in paragraph 20 of
Plaintiffs Complaint.

21. Defendant denies the statements and allegations contained in paragraph 21 of
Plaintiff's Complaint.

22. Defendant denies the statements and allegations contained in paragraph 22 of
Plaintiffs Complaint.

23. Defendant denies the statements and allegations contained in paragraph 23 of
Plaintiffs Complaint.

24. Defendant denies the statements and allegations contained in paragraph 24 of

Plaintiff's Complaint.
25. Defendant denies the statements and allegations contained in paragraph 25 of
Plaintiff's Complaint.

26. Defendant denies the statements and allegations contained in paragraph 26 of
Plaintiff's Complaint.

27. Defendant denies the statements and allegations contained in paragraph 27 of
Plaintiffs Complaint.

28. Defendant denies the statements and allegations contained in paragraph 28, 28(a),

28(b), 28(c), and 28(d) of Plaintiff's Complaint.

WHEREFORE, Plaintiff requests this Court to dismiss Plaintiff's Complaint; and for such

other and further relief as the Court deems just and proper.

VOGLER & ASSOCIATES, LLC

7
By: VLy _
ICHAEL A. KASPEREK #32036MO
Attorney for Defendant
11756 Borman Drive, Suite 200
St. Louis, MO 63146
(314) 567-7970
(314) 567-5053 (Fax)
E-Mail: voglaw@earthlink.net

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of the foregoing was
served on this & day of July, 2019, upon ___ the Clerk of the Eastern District of Missouri,

Eastern Division, via CM/ECF; upon ____ Bryan Brody, Attorney for Plaintiff, via CM/ECF; and
upon ___ Alexander Cornwell, Attorney for Plaintiff, via CM/ECF.

/s/ Michael A. Kasperek

94198 072919 MAK/jh
